Citation Nr: 1137643	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  10-00 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right shoulder strain with scar.

2.  Entitlement to an initial rating in excess of 10 percent for left shoulder strain with scar.

3.  Entitlement to an initial compensable rating for hypertension.

4.  Entitlement to an initial rating in excess of 10 percent for status post fracture, right wrist strain.

5.  Entitlement to an initial compensable rating for degenerative joint disease of the right knee.

6.  Entitlement to an initial compensable rating for bilateral plantar fasciitis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 2008.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran filed a notice of disagreement in March 2009 with regard to the initial ratings assigned to his hypertension, right shoulder, and left shoulder disabilities.  He filed a notice of disagreement in August 2009 with regard to the initial ratings assigned to the right knee, right wrist, and bilateral plantar fasciitis disabilities.  Statements of the case were issued in October 2009, and substantive appeals were received in January 2010.  The Veteran and his spouse testified at a Board hearing in November 2010; the transcript is of record.

The issues of entitlement to service connection for decrease in visual acuity and headaches, claimed as due to hypertension medication, was raised by the Veteran at the November 2010 Board hearing.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), and thus the Board does not have jurisdiction over them.  These issues are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

At his Board hearing, the Veteran testified that his bilateral shoulder, right wrist, right knee, bilateral plantar fasciitis, and hypertension have worsened since his pre-discharge VA examination conducted in November 2007.  Specifically, with regard to his shoulders, he testified that he experiences pain, weakness, limitation of motion, and fatigue in the shoulders, and upon raising his arms to the shoulder level he experiences pain.  Pertaining to his wrist, he stated that he experiences limited mobility, stiffness, crepitation, and pain.  He also has a diminished grip resulting in him dropping things.  With regard to his right knee, the Veteran testified that he experiences locking, weakness, fatigue, stiffness, and pain.  He testified that his feet hurt all the time in the heel area.  He underwent foot surgery in June 2009 and he reported that the surgeon told him that he has really bad heel spurs.  With regard to his hypertension, the Veteran indicated that he must take five medications to control his blood pressure.

While new examinations are not required simply because of the time which has passed since the last examinations, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examinations.  VAOPGCPREC 11-95 (1995).  Therefore, the Board finds that a remand is necessary in order to schedule the Veteran for appropriate VA examinations in order to assess the current nature and severity of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Additionally, while on remand, updated VA treatment records should be obtained from the VA Outpatient Clinic (VAOPC) in Fort Smith, Arkansas, which is under the umbrellas of the Medical Center (VAMC) in Fayetteville, Arkansas, for the period February 11, 2009, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Updated treatment records from the Fort Smith VAOPC, which is under the umbrellas of the Fayetteville VAMC, for the period February 11, 2009, to the present should be associated with the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  AFTER all outstanding treatment records have been associated with the claims file, the Veteran should be scheduled for a VA orthopedic examination in order to ascertain the severity of his bilateral shoulder disability, right wrist disability, and right knee disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.

a) With regard to the RIGHT AND LEFT SHOULDERS, range of motion testing should be accomplished and the examiner should report, in degrees, the point at which pain is demonstrated.  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  

As it pertains to the scars of the right and left shoulders, the examiner should comment on whether they are deep, the measurement of each scar, whether the scars result in any disability to the joints or nerves of the shoulders, and whether the scars have any effect on the Veteran's ability to ambulate.

b) With regard to the RIGHT WRIST, the extent of any right wrist incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of muscle damage from atrophy or disuse resulting from the right wrist fracture.  The examiner should identify what muscle group is so affected.  If this is not possible, the examiner should so state.  Any favorable or unfavorable ankylosis should be documented.  

c) With regard to the RIGHT KNEE, the examiner should undertake range of motion studies of the right knee, noting the exact measurements for flexion and extension, specifically identifying any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and attempt to assess the extent of any pain.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  If this is not possible, the examiner should so state.  The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not possible, the examiner should so state.  The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of the knee.  The examiner should also determine if the knee locks and if so the frequency of the locking.  The examiner should comment on the presence of any severe painful motion or weakness in the knee.

3.  AFTER all outstanding treatment records have been associated with the claims file, the Veteran should be scheduled for a VA podiatry examination in order to ascertain the severity of his bilateral plantar fasciitis.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should provide an opinion as to whether there is any marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, swelling on use, characteristic callosities, any tenderness of plantar surfaces of the feet, marked inward displacement, severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  The examiner should attempt to distinguish the symptomatology associated with his bilateral plantar fasciitis, from the symptomatology associated with his service-connected bilateral tinea pedis, left second toe fracture, and any nonservice-connected foot conditions.  

4.  AFTER all outstanding treatment records have been associated with the claims file, the Veteran should be scheduled for a VA examination in order to ascertain the severity of his hypertension.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should comment on whether the Veteran has a history of a diastolic pressure predominantly 100 or more which requires continuous medication for control.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  For any claim not granted in full, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

